DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-4 and 6-19 are currently pending.  In response to the Office Action mailed 7/22/2021, applicant amended claims 1 and 6; canceled claims 5 and newly added claims 17-19
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/21/2017, with respect to claims 1 and 17 have been fully considered and are persuasive.  Claim 1 was amended to include all of the limitations of canceled claim 5, previously indicated as containing allowable subject matter, and Claim 17 was added as an independent claim to include all the limitations of claim 1 and claim 7, previously indicated as containing allowable subject matter.
Allowable Subject Matter
Claims 1-4 and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a surface of the pad layer away from the base substrate is flush with a surface of the color filter layer away from the base substrate.”
Claims 2-4 and 6-16 are allowable due to dependency to claim 1.

However, Qin does not disclose that “a surface of the pad layer away from the base substrate is flush with a surface of the color filter layer away from the base substrate.”    Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 17.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a light shielding layer and a support layer, the light shielding layer is laminated with the support layer, arranged between the support layer and the base substrate.”
Claims 18-19 are allowable due to dependency to claim 18.

However, Qin does not disclose that “a light shielding layer and a support layer, the light shielding layer is laminated with the support layer, arranged between the support layer and the base substrate.”    Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 17.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871